Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US8786961).

    PNG
    media_image1.png
    693
    607
    media_image1.png
    Greyscale

Regarding claim 1, Sano teaches a wide-angle lens, comprising, from an object side to an image side (figure 11 and Example 6): 
a first lens (L1) having a positive refractive power;
a second lens (L2) having a negative refractive power;
a third lens(L3) having a negative refractive power; a fourth lens(L4); a fifth lens(L5); and a sixth lens(L6),
wherein the wide-angle lens satisfies following conditions:
10.00≤R5/d5≤30.00 (value is approximately 29.9);
15.00≤R9/d9≤50.00 (value is approximately -17.1);
-20.00≤ (R1+R2)/ (R1-R2) ≤-1.00 (value is approximately -1.13); and 2.75≤dl/d3≤5.00 (value is approximately 3.4),
 Where
R1 denotes an on-axis curvature radius of an object side surface of the first lens;
R2 denotes an on-axis curvature radius of an image side surface of the first lens;
R5 denotes an on-axis curvature radius of an object side surface of the lens;
R9 denotes an on-axis curvature radius of an object side surface of the fifth lens;
dl denotes an on-axis thickness of the first lens;
d3 denotes an on-axis thickness of the second lens;
d5 denotes an on-axis thickness of the third lens; and
d9 denotes an on-axis thickness of the fifth lens. Sano value for R9/D9 in this embodiment of figure 11 is outside of the claimed rang. Sano, in embodiment of examples 2 and 3, provide values for R9/D9 which are within the claimed range. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall length of the lens and output quality such that each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. 
Regarding claim 3, the wide-angle lens as described in claim 1, further satisfying a following condition: 0.50≤fl/f≤2.00 (value is approximately 0.97 –col.17), where f denotes a focal length of the wide-angle lens, fl denotes a focal length of the first lens.
Regarding claim 4, the wide-angle lens as described in claim 3, further satisfying a following condition: 0.50≤fl/f≤l.00 (value is approximately 0.97-col. 1).
Regarding claim 5, the wide-angle lens as described in claim 1, further satisfying a following condition: 1.00≤(R3+R4)/(R3-R4)≤5.00 (value is approximately 3.72-col 16,lines 5-20), where
R3 denotes an on-axis curvature radius of an object side surface of the second lens; and R4 denotes an on-axis curvature radius of an image side surface of the second lens.
Regarding claim 6, the wide-angle lens as described in claim 5, further satisfying a following condition: 1.00≤ (R3+R4)/ (R3-R4) ≤3.00 (value is approximately 3.73). Sano value for figure 11 is slightly above the range. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall length of the lens and output quality such that each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this claimed feature since it has been held that where the general conditions 
Regarding claim 7, Sano teaches the wide-angle lens as described in claim 3. However, Sano fails to specifically disclose further satisfying a following condition: 0.10≤Yc62/TTL≤0.55, where Yc62 denotes a perpendicular distance from an arrest point on an image side surface of the sixth lens to an optic axis; and
TTL denotes a total optical length from an object side surface of the first lens to an image plane of the wide-angle lens along the optic axis. However, in optical design/engineering, the various parameters, such lens diameter/thickness, total length of the lens system, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall length of the lens and output quality such that each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, the wide-angle lens as described in claim 1, wherein the fourth lens(L4) has a positive refractive power, the fifth lens(L5) has a positive refractive power, and the sixth lens (L6) has a negative refractive power (col.17,lines 1-10).
Regarding claim 9, the wide-angle lens as described in claim 1, wherein an F number of the wide-angle lens is smaller than or equal to 2.00 (col.15, lines 60-65).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dai et al (US10254510) teaches a camera lens with six lens comprising first positive, second negative and third negative refractive power lenses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH